Citation Nr: 0019512	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury with reflex sympathetic dystrophy, currently 
evaluated as 30 percent disabling.  

2.  Determination of the initial rating assignable to 
residuals of a right knee sprain with spurring of the tibial 
spines, currently evaluated as 10 percent disabling.  

3.  Determination of initial rating assignable to 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to an extension of a total disability rating 
beyond February 1, 1998, based upon a period of convalescence 
for left knee surgery pursuant to the provisions of 
38 C.F.R.§ 4.30 (1991).  

5.  Entitlement to specially adapted housing or to a special 
home adaptation grant.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to April 1984.  

This matter arises from various rating decisions rendered 
since February 1997 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
all benefits now sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the pendency of this appeal, the appellant requested a 
video conference hearing before a member of the Board.  Such 
a hearing was conducted by the undersigned on February 15, 
2000; a transcript of that proceeding is of record.  

After preliminary review, the Board finds that the issues 
currently on appeal are those as stated on the cover page of 
this Remand.  Although not specifically 

certified for appeal by the RO, the Board notes that the 
veteran perfected an appeal regarding his entitlement to an 
extended period of convalescence beyond February 1, 1998, 
based upon surgery for his left knee.  The tenets of 
38 U.S.C.A. §§ 7104 (West 1991) and 7105 require that the 
Board address this issue on appeal.  

In a similar vein, the Board notes that the veteran was 
denied a rating in excess of 20 percent for his 
service-connected low back disability by rating decision 
dated in July 1999.  The veteran submitted a notice of 
disagreement with that determination during the following 
month.  His notice of disagreement confers jurisdiction of 
that issue upon the Board pending further action in 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105.  See Marsh v. West, 11 Vet. App. 468 
(1998).  


REMAND

During the video conference hearing held before the 
undersigned in February 2000, the veteran testified that he 
received medical treatment from Dr. Parker at the Cleveland 
Clinic during the two-week period prior to the hearing.  That 
evidence is not currently of record.  The duty to assist 
espoused in 38 U.S.C.A. § 5107(a) (West 1991) includes aiding 
a claimant in obtaining evidence pertinent to his claim.  The 
Board would be remiss to decide the question of the severity 
of the veteran's service-connected left knee disability 
without first reviewing the records of such treatment, if 
available.  

The veteran also questioned the adequacy of his most recent 
VA physical examination regarding his right knee at the 
aforementioned personal hearing.  The Board notes that the 
veteran's right knee has not been examined since February 
1999.  Although this in itself would not ordinarily preclude 
disposition of the veteran's claim purely because of the 
length of time that had passed since the veteran's last 
physical examination, his allegations suffice to warrant 
further 

physical examination of the right knee prior to final 
appellate disposition regarding the initial evaluation to be 
assigned to this disability.  

As noted above, the RO granted service connection for the 
veteran's degenerative disc disease of the lumbar spine, and 
evaluated it as 20 percent disabling.  The veteran then filed 
a notice of disagreement with that decision.  However, he has 
not been furnished a statement of the case with regard to 
this issue; nor was he given an opportunity to submit a 
substantive appeal in response.  This must be accomplished in 
order to ensure that the appellant has been accorded due 
process of the law.  

The veteran underwent arthroscopic left lateral release with 
patellar chondroplasty and medial plica excision of the left 
knee on November 4, 1997.  This was performed by a private 
physician.  On the day prior to the surgery, the attending 
physician indicated that he believed that the veteran would 
be off from work for approximately 3 to 4 months for 
convalescence.  However, it is unclear from the record 
precisely when the veteran did report back to work.  An 
attempt should be made by the RO to verify the date that the 
veteran returned to work prior to further action by the Board 
to ensure the adequacy of the record.  

Because the issue of the veteran's entitlement to specially 
adapted housing or to a special home adaptation grant is 
inextricably intertwined with the other issues on appeal [See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)], further 
action on that issue is deferred pending completion of the 
actions listed below.  

In view of the foregoing, this case is REMANDED to the RO for 
the following:  

1.  The veteran should be requested to 
furnish the names and addresses of all 
physicians that have treated him for any 
of the disabilities at issue since 
October 1998.  In this regard, the 
veteran should be requested to furnish 

any necessary VA Forms 21-4142, 
Authorization for Release of Information.  

2.  The RO should then attempt to obtain 
copies of the reports of all treatment 
that the veteran has indicated that he 
has received since October 1998.  All 
information obtained should be made a 
permanent part of the appellate record.  

3.  The veteran should be requested to 
submit a statement from his employer 
regarding the date that he returned to 
work following left knee arthroscopic 
surgery with lateral release performed on 
November 4, 1997.  This statement also 
should be made a permanent part of the 
appellate record. 

4.  The veteran should then be afforded a 
VA orthopedic examination of the knees 
and low back.  The claims folder should 
be available to the examining physician 
in conjunction with the examination.  All 
indicated tests and studies must be 
accomplished.  This should include X-ray 
studies to determine definitively whether 
the veteran has arthritis of the knees.  
The report of examination should reflect 
the range of motion of the low back, as 
well as both knees.  Any weakness noted 
during range of motion testing, and any 
impairment resulting from lack of 
coordination and/or pain as evidenced by 
the visible behavior of the veteran when 
attempting to undergo the various 
movements of the pertinent joints should 
be reported in full.  The 

examiner should also indicate whether any 
neurological abnormalities of the lower 
extremities are present and, if 
so, whether they might reasonably be 
attributed to degenerative disc disease 
of the lumbar spine, residuals of left 
knee injury, or residuals of right knee 
sprain.  The examination report should 
also include a complete rationale for 
each conclusion and opinion expressed.  

5.  The RO should review the examination 
report, and determine if it is in 
compliance with this REMAND.  If not, it 
should be returned for corrective action.

6.  Once the foregoing has been 
accomplished, the RO should again review 
the claims.  If any of the benefits 
sought on appeal is not granted, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  They should be informed that a 
timely substantive appeal must be 
submitted in conjunction with the claim 
for increase for the veteran's 
service-connected low back disability if 
they wish this issue to be reviewed on 
appeal by the Board.  Regardless, they 
should be given the appropriate time 
period in which to respond to all issues 
addressed in the supplemental statement 
of the case.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the veteran due process 
of law.  No inference should be drawn 

regarding the final disposition of the claims.  The appellant 
has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



